SOMERYILE, J.—
(1, 2) It was competent for the defendant to show that he was intoxicated to such a degree as to render him at the time of the killing incapable of understanding that he was committing a crime; this for the purpose only of disproving the existence of the specific intent or mental state which is an essential ingredient of murder.- — Waldrop v. State, 185 Ala. 20, 64 South. 80; Walker v. State, 91 Ala. 76, 9 South. 87. But it ivas not competent for defendant’s witnesses to testify that his intoxication produced that result, since that was a conclusion to be drawn by the jury from the evidence. — Armor v. State, 63 Ala. 173.
*61(3-5) The fact that defendant offered the witness Aaron a drink before the killing was not material, and was properly excluded. And the mere fact that he had been drinking at other times had no' tendency to show his incapacity to commit murder on the occasion in question ; hence the questions to Aaron as to defendant’s condition with reference to whether he was drinking on prior occasions were properly excluded. But the ruling was harmless in any case, as the witness had already testified that defendant looked like he was drinking. It may be that, had defendant offered to show that he had been “drinking pretty heavily for several days prior to the killing,” with the explanation that he proposed to show fixed insanity as a result of long-continued drunken habits; this would have been competent as a link in such a chain of proof. But this purpose did not appear. Upon the predicate merely that defendant was drinking and acting queerly just before the killing, the trial judge properly refused to allow this, witness to say whether he considered him “mentally unbalanced” at that time.
(6, 7) That defendant’s mind had not been “very strong” since he had the fever the year before was obviously a mere opinion of the witness (defendant’s father), and was of no probative value upon the issue of insanity vel non. Its exclusion was proper. Nor could the witness state that he had seen “acts of insanity” since the fever. He should have stated what acts of defendant he had seen, and then he might properly have given his opinion as to his insanity. — Rembert v. Brown, 14 Ala. 360.
(8) So it was not permissible for this witness to state that while defendant is drinking his reason is de throned, or that he displays acts of insanity, or that *62he is not responsible for what he does. — Heninburg v. State, 153 Ala. 13, 45 South. 246. Even if general results, thus drawn by the witness from other occasions, were relevant, these, were conclusions to be drawn by the jury and not by the witness.
(9) The fact that on another.occasion when defendant was drunk nobody could do anything with him was clearly irrelevant, and was properly excluded.
We have examined with due care all of the excluded testimony offered by defendant to show incapacity to commit murder, or to support his plea of insanity. In every case it was properly excluded, either because it related to irrelevant occasions, or was inadmissible opinion, or because the witness giving his opinion omitted the necessary predicate of facts, or was not sufficiently qualified by observation and knowledge. — Parrish v. State, 139 Ala. 28, 42, 36 South. 1012; Dominick v. Randolph, 124 Ala. 557, 564, 27 South. 481; Odom v. State, 174 Ala. 4, 56 South. 915; Heninburg v. State, 153 Ala. 13, 43 South. 246.
(10) In this connection it is to be noted that insane conduct or mania resulting merely from present intoxication is not the insanity which excuses crime. — Gunter v. State, 83 Ala. 96, 109, 3 South. 600; Parrish v. State, 139 Ala. 47, 36 South. 1012; Buswell on Insanity, 449. All of the alleged abnormal conduct and conditions of defendant, offered to be shown by the several witnesses, were directly associated with present drunkenness, excepting only the instance of fever above referred to. ' So there was in fact no evidence before the court tending to show any fixed insanity, resulting from drunken habits or otherwise. .
(11) In some of the early cases it has been held that proof of insanity among the relations of the defendant is admissible only in connection with expert testi*63mony that insanity is in fact hereditary. — Regina v. Tuckert, 1 Cox C. C. 103; State v. Simms, 68 Mo. 305. We think, however, that courts must now judicially know, as an established truth of medical science, .that many forms of insanity — or, at least, the. physical and neurotic conditions which tend to produce or invite such forms — are transmissible from parents to children, and may recur in the various individuals collaterally descended from a common source. — People v. Garbutt, 17 Mich. 9, 97 Am. Dec. 162, and note, 174; Baxter v. Abbott, 7 Gray (Mass.) 71, 81.
(12) But, while evidence of the insanity of one or more members .of the defendant’s family, immediate or collateral, is admissible to show the hereditary taint in his own blood, such evidence is never admissible, except in connection with other evidence directly tending to show that the defendant is himself insane— State v. Cunningham, 72 N. C. 469; Laros v. Com., 84 Pa. 200, 209; State v. Van Tassel, 103 Iowa, 11, 72 N. W. 497; Watts v. State, 99 Md. 30, 57 Atl. 542; People v. Smith, 31 Cal. 466; Murphy v. Com., 92 Ky. 485, 18 S. W. 163; Snow v. Benton, 28 Ill. 306; Guiteau's Case, (D. C.) 10 Fed. 161, 167; Whart. & Stille’s Med. Jur. § 377; Clev. Med. Jur. of Ins. 528. For, as said by Bynum, J., in State v. Cunningham, supra: “To- allow such evidence to go to the jury as independent proof of the insanity of the prisoner would be of the most 'dangerous consequence to the due administration of criminal justice, since there are but few persons, it is ascertained, who have not had ancestors or blood relations, near or remote, affected by some degree of mental aberration.”
But, independently of this consideration, the questions by which defendant sought to show hereditary insanity were either inapt or legally objectionable.
*64(13) The fact that defendant’s mother and a maternal aunt “were sent to the asylum,” there being nothing to show what sort of asylum they were sent to, why they were sent, and what was their mental condition at the time, was patently inadmissible.
(14) So, also; the opinions of witnesses, however well acquainted they might be with defendant’s maternal relatives, that “insanity runs in the family,” were utterly incompetent, not only because they were mere conclusions, but because the witnesses were not qualified to give their opinions on such a subject.
(15) Defendant offered to show by his mother that her sister is “now insane, and confined in the lunatic asylum at Tuscaloosa.” It may be that the bare fact that a parent of the defendant is insane and under confinement on that account would be admissible as tending to show hereditary insanity in the defendant, which however, we need not now decide; but we think the bare fact that a maternal aunt is insane, and confined in an insane asylum, without any evidence to show the nature, extent, duration, or symptoms of her mental disorder, and nothing to suggest that it has arisen from causes or conditions which are transmissible, as distinguished from those which are purely personal or ephemeral, does not furnish any rational basis upon which the jury could infer the existence of hereditary insanity in the family of defendant.
“It is doubtless the general and well-established rule, that, where the mental soundness of an individual is in question, the sanity of the blood relations in the ancestral line may be shown as tending to establish the fact in issue (Walsh v. People, 88 N. Y. 458) ; but that rule does not permit indiscriminate and unexplained evidence of diseases afflicting such relations and af*65fecting their mental faculties. There must he evidence tending to show at least that such diseases are hereditary or transmissible. — Reichenbach v. Ruddach, 127 Pa. 564, 18 Atl. 432; State v. Van Tassel, 103 Iowa 6, 72 N. W. 497; * * * It is a scientific fact of common knowledge that the transmissibility of the malady known as ‘general paresis’ depends to a great extent upon the conditions underlying the disease. * * * Whether the particular form of the disease from which the testatrix and her family suffered was of such a transmissible character that she might be said to have derived it from her ancestors cannot be determined from the evidence in the record, and it is therefore difficult to see how the testimony of the physicians (that her mother and brother were afflicted with general paresis) was really pertinent to the issue whether the testatrix was possessed of testamentry capacity.” — Matter of Myer, 184 N. Y. 54, 76 N. E. 920, 6 Ann. Cas. 26, and note collecting the authorities.
(16, 17) Charge 1, refused to defendant, instructs the jury that if, “at the time the fatal shot was fired by the defendant, his conduct and acts were such that he was so mentally unbalanced or insane that he did not know the consequences, then you should take such into consideration in determining your verdict.” The fact that one who kills is at the time so mentally unbalanced as not to know the consequences is not per se a palliation of murder under the plea of not guilty, nor is it an excuse therefor under the piea of insanity. A man’s mind may be temporarily unbalanced by fear, or hatred, or other causes, not associated with mental disease; and equally the most intelligent and responsible man may not perceive all the consequences of his act. Neither of these phrases is apt, and the *66charge could only have misled and confused the jury. Moreover, it is objectionable as singling out evidence for the consideration of the jury, without stating any proposition of law.
Refused charge 2 requires a verdict of not guilty if defendant “was so mentally unbalanced that he did not know the consequences of his acts,” and Avas properly refused for reasons just above stated. The legal tests of criminal irresponsiblity by reason of insanity have been frequently stated and applied in accordance with the leading case of Parsons v. State, 81 Ala. 577, 2 South. 854, 60 Am. Rep. 193, and we need not now restate the law. However, this charge was fully covered by defendant’s given charge 4.
(18) Refused charge 3 is palpably misleading in its suggestion of complete acquittal because of defendant’s intoxication. On the undisputed evidence there could be no acquittal on the plea of not guilty.
(19) Refused charge 4 required an acquittal of murder in the first degree, if the defendant was so drunk or mentally unbalanced as “to cause him to turn a deaf ear to reason.” Its refusal was proper, and needs no comment.
(20) Refused charges 5 and 6 require the acquittal of defendant, if the evidence leaves in the mind of the jury any reasonable doubt of his sanity. This is not the law in this state, and these charges could not be properly given.
An examinatiou of the. entire record discloses no error of law of which defendant can complain, and the judgment must be affirmed.
Affirmed.
All the Justices concur.